      Case 2:15-cv-01382-KJM-DB Document 90 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KASEY F. HOFFMANN,                               No. 2:15-cv-1382 KJM DB P
11                        Plaintiff,
12            v.
13    LASSEN COUNTY, et al.,
14                        Defendants.
15
      KASEY F. HOFFMANN,                               No. 2:17-cv-1755 KJM DB P
16
                          Plaintiff,
17
              v.                                       ORDER
18
      MICHELE YDERRAGA,
19
                          Defendant.
20
21

22          Plaintiff is a state prisoner proceeding pro se with two civil rights actions under 42 U.S.C.
23   § 1983. Plaintiff alleges defendants denied him his constitutional right to marry. On March 26,
24   2020, defendants filed motions for summary judgment. Plaintiff was granted a lengthy extension
25   of time to file oppositions. They were due on August 10, 2020. That date has passed and
26   plaintiff has not filed the oppositions.
27   ////
28
      Case 2:15-cv-01382-KJM-DB Document 90 Filed 08/28/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that within thirty (30) days of the filed date of

 2   this order, plaintiff shall show cause why this action should not be dismissed for his failure to

 3   prosecute and failure to comply with court orders. E.D. Cal. R. 110; Fed. R. Civ. P. 41.

 4   Dated: August 27, 2020
 5

 6

 7

 8

 9
     DLB:9
10   DB/prisoner-civil rights/hoff1382+1755.osc


11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
